DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Amit Singhal on 01/06/2021.
The application has been amended as follows: 

IN THE CLAIMS:

14. A non-transitory computer-readable storage medium storing a program for causing a computer to function as each unit of a management apparatus defined in claim 13.

Allowable Subject Matter
Claims 1-14 are allowed.
The following is an examiner’s statement of reasons for allowance: Jung et al et al. [US 2006/0146329] teaches in Fig. 4 that when the alignment error is not acceptable in the operation S2, at operation S3 the alignment error is compensated w and then the operation returns to the 
Li [US 2010/0007885] teaches in Fig. 3 teaches providing corrective action when an alignment error limit is not met.
Bhaskar et al. [US 2017/0193400] teaches in Fig. 2 comparing design data to actual wafer data and generating a learning based model.
Brauer [US 2019/0361363] teaches in Fig. 5 that if the alignment score is not larger than a threshold, the available alignment targets can be evaluated and a new alignment target can be selected, the alignment target from one wafer may not work on a second wafer because the alignment target is too blurry in the second wafer. A new corner or other feature on the second wafer is used as an alignment target instead.
Ha et al. [US 10,733,744] teaches SEM image 200 and CAD 202 are input to learning based alignment 204 performing a transformation of one or more of the at least SEM and CAD images to thereby render the at least first and second images into a common space,
The previously cited prior art fails to teach “an output unit configured to output a condition for the at least one of the recovery processes corresponding to the identified factor of the failure, in accordance with an inference model, and a learning unit configured to learn the inference model based on an execution result obtained from the at least one of the recovery processes under the condition output from the output unit,” recited in claim 1 and similarly recited in claims 11-13. Claims 2-10 and 14 depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven H Whitesell-Gordon whose telephone number is (571)270-3942.  The examiner can normally be reached on Mon - Fri 9:00 AM - 5:30 PM (MST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on 571-272-2303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Steven Whitesell  Gordon/            Primary Examiner, Art Unit 2882